DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 06/29/2020, 08/28/2020, 01/07/2021, 03/10/2021 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Instant Application 16/802,233 is a continuation of Parent Application No. 15/656,968 filed on Jul. 21, 2017, which is a continuation-in-part of Application 15/416,642, filed on Jan. 26, 2017, which depends on provisional application 62/288,101, filed on Jan. 28, 2016.  The concepts of “a plurality of credit wait policy mapping tables”, and “using a virtual lane to determine a credit wait policy from a credit wait policy mapping table”, are described only in parent application 15/656,968, and is not described in Application 15/416,642.  As such, the effective filing date for concepts relating to “credit wait policy mapping tables” will be understood to be Jul. 21, 2017.



Claim Objections
Claim 1, 4, 8, 11, 15, and 18 are objected to because of the following informalities:  
Claim 1 recites “…received on a first virtual lane support on the link” and should be corrected to “…received on a first virtual lane supported on the link…”.
Claims 8 and 15 are objected to for similar reasons as indicated for Claim 1 above.
Claim 4 recites “…a credit wait policy of the plurality of wait policies based upon…” and should be corrected to “…a credit wait policy of the plurality of credit wait policies based upon…”
Claims 11 and 18 are objected to for similar reasons as indicated for Claim 4 above.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,400,590 B1 to Rygh et al. (hereinafter “Rygh”) in view of US Patent NO. 6,922,749 B1 to Gil et al. (hereinafter “Gil”)

Regarding Claim 1, Rygh teaches A method for supporting aggressive credit waiting in a high performance computing environment, comprising: (Figure 1)
providing, at one or more computers, including one or more microprocessors (Column 3 lines 38-55, discloses Infiniband architecture defining a system area network for connecting multiple independent processor platforms)
a network fabric, the network fabric comprising a plurality of switches, wherein the plurality of switches are interconnected via a plurality of links, wherein each of the links supports a plurality of virtual lanes, and wherein each switch comprises a plurality of switch ports; (Column 4 lines 13-31 and Figure 1, illustrates an Infiniband Architecture System area network, made up of cascaded 
receiving, at a first switch port of the switch, a packet, via a link, wherein the packet is received on a first virtual lane supported on the link, wherein the first switch port is associated with an ingress buffer; (Column 2 lines 24-27, further discloses an Infiniband device can have an input port (first switch port) for receiving a packet and a plurality of output ports for transmitting a data packet. Column 9 lines 23-30, discloses an each port on a switch is provided with an input buffer receiving data arriving at the port over its respective link, and each input buffer is divided into sections corresponding to the virtual lanes on the associated link) 
Rygh does not explicitly teach providing at a switch of the plurality of switches, a plurality of credit wait policy mapping tables, wherein each of the plurality of credit wait policy mapping tables are provided, respectively, at a different switch port of the plurality of switch ports of the switch; determining, based upon the packet being received on the virtual lane, a credit wait policy to apply to the received packet.
However, in a similar field of endeavor, Gil discloses in Column 5 lines 1-38, an arbiter within a switch that determines whether a grant should be provided to each incoming packet based on a number of factors, including whether or not sufficient 


Regarding Claim 2, Rygh/Gil teaches The method of claim 1, wherein Gil further teaches a credit wait policy mapping table provided at the first switch port comprises a plurality of credit wait policies. (Column 6 lines 18-28, further discloses VL credit registers that effectively keep a record of the credits available to each VL (i.e. each record for each VL is indicative of a credit wait policy. Keeping a record of the credits available for each VL is analogous to a credit wait policy mapping table comprising a plurality of credit wait policies)) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 3, Rygh/Gil teaches The method of claim 2, wherein Gil further teaches each of the plurality of credit wait policies of the credit wait policy mapping table are mapped to a virtual lane of the plurality of virtual lanes supported on the link. (Column 6 lines 18-28, further discloses VL credit registers that effectively keep a record of the credits available to each VL (i.e. each record for each VL is indicative of a credit wait policy. Keeping a record of the credits available for each VL is analogous to a credit wait policy mapping table comprising a plurality of credit wait  Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 4, Rygh/Gil teaches The method of claim 3, wherein Gil further teaches determining the credit wait policy to apply to the received packet comprises: looking up, in the credit wait policy mapping table, a credit wait policy of the plurality of wait policies based upon the first virtual lane on which the packet was received on. (Column 6 lines 39-52, further discloses an input policing unit determines from the parallel stream of bytes that it is receiving from the port input, where packets start and end, the VL the packet belongs to, and the size of the packet.  Based upon the size of the packet and the VL to which the packet belongs to, the input policing unit can check the credit count (i.e. determining a credit wait policy based upon the packet being received on the first virtual lane) for the packet’s VL from the VL credit register space to see if sufficient credits existed on the link to receive the packet.  If so, the packet is forwarded to the request manager, and if not, the packet is dropped (i.e. applying the credit wait policy)) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 5, Rygh/Gil teaches The method of claim 4, further comprising: Rygh further teaches determining an egress port of the switch for the packet, wherein the egress port is associated with an output buffer. (Figure 11 and Column 10 lines 27-44, discloses using the DLID to lookup in a routing table (i.e. forwarding table) to obtain a port number. Column 10, lines 57-64, discloses port 81 

Regarding Claim 6, Rygh/Gil teaches The method of claim 5, further comprising: Gil further teaches determining an amount of space available at the output buffer; and upon determining the amount of space at the output buffer is insufficient for the received packet, and based upon the determined credit wait policy, dropping the received packet. (Column 5 lines 1-38, an arbiter within a switch that determines whether a grant should be provided to each incoming packet based on a number of factors, including whether or not sufficient bandwidth resources currently exist at the output port (i.e. amount of space available)) and output link to which each packet is directed, whether or not sufficient bandwidth resources currently exist at the switching core to handle the switching of the next packet, the relative priority of each packet, as based upon the source/destination of each packet and/or the packet type of each packet. Column 6 lines 39-52, further discloses an input policing unit determines from the parallel stream of bytes that it is receiving from the port input, where packets start and end, the VL the packet belongs to, and the size of the packet.  Based upon the size of the packet and the VL to which the packet belongs to, the input policing unit can check the credit count (i.e. determining a credit wait policy based upon the packet being received on the first virtual lane) for the packet’s VL from the VL credit register space to see if sufficient credits existed on the link to receive the packet.  If so, the packet is 

Regarding Claim 7, Rygh/Gil teaches The method of claim 5, further comprising: Gil further teaches determining an amount of space available at the output buffer; and upon determining the amount of space at the output buffer is insufficient for the received packet, and based upon the determined credit wait policy, holding the packet at the input buffer until sufficient space is clear at the output buffer. (Column 5 lines 1-38, an arbiter within a switch that determines whether a grant should be provided to each incoming packet based on a number of factors, including whether or not sufficient bandwidth resources currently exist at the output port (i.e. amount of space available)) and output link to which each packet is directed, whether or not sufficient bandwidth resources currently exist at the switching core to handle the switching of the next packet, the relative priority of each packet, as based upon the source/destination of each packet and/or the packet type of each packet. Column 6 lines 39-52, further discloses an input policing unit determines from the parallel stream of bytes that it is receiving from the port input, where packets start and end, the VL the packet belongs to, and the size of the packet.  Based upon the size of the packet and the VL to which the packet belongs to, the input policing unit can check the credit count (i.e. determining a credit wait policy based upon the packet being received on the first virtual lane) for the packet’s VL from the VL credit register space to see if sufficient credits existed on the link to receive the packet.  If so, the packet is 

Regarding Claim 8, Rygh teaches A system for supporting aggressive credit waiting in a high performance computing environment, the system comprising: (Figure 1)
a computer environment comprising: (Column 3 lines 38-55, discloses Infiniband architecture defining a system area network for connecting multiple independent processor platforms)
a network fabric, the network fabric comprising a plurality of switches, wherein the plurality of switches are interconnected via a plurality of links, wherein each of the links supports a plurality of virtual lanes, and wherein each switch comprises a plurality of switch ports; (Column 4 lines 13-31 and Figure 1, illustrates an Infiniband Architecture System area network, made up of cascaded switches (plurality of switches) and routers.  Figure 10 and Column 7 lines 65-67 and Column 8 lines 1-33, further discloses a switch within the Infiniband fabric comprising multiple ports (i.e. plurality of switch ports), where each port is attached to a corresponding Infiniband duplex link (plurality of links), and each link can be subdivided into a maximum of sixteen virtual lanes (plurality of virtual lanes) to provide logically separate channels that are multiplexed onto a single logical link)
wherein the computer environment is configured to perform the steps comprising: receiving, at first switch port of the switch, a packet, via a link, wherein the packet is received on a first virtual lane support on the link, wherein the first switch port is associated with an ingress buffer; (Column 2 lines 24-27, further discloses an Infiniband device can have an input port (first switch port) for receiving a packet and a plurality of output ports for transmitting a data packet. Column 9 lines 23-30, discloses an each port on a switch is provided with an input buffer receiving data arriving at the port over its respective link, and each input buffer is divided into sections corresponding to the virtual lanes on the associated link)
Rygh does not explicitly teach wherein the computer environment is configured to perform the steps comprising: providing, at a switch of the plurality of switches, a plurality of credit wait policy mapping tables, wherein each of the plurality of credit wait policy mapping tables are provided, respectively, at a different switch port of the plurality of switch ports of the switch; and determining, based upon the packet being received on the first virtual lane, a credit wait policy to apply to the received packet.
However, in a similar field of endeavor, Gil discloses in Column 5 lines 1-38, an arbiter within a switch that determines whether a grant should be provided to each incoming packet based on a number of factors, including whether or not sufficient bandwidth resources currently exist at the output port and output link to which each packet is directed, whether or not sufficient bandwidth resources currently exist at the switching core to handle the switching of the next packet, the relative priority of each packet, as based upon the source/destination of each packet and/or the packet type of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Rygh to include the above limitations as suggested by Gil, in order to allow for a multi-processor computing 

Claims 9-14 are rejected for having the same limitations as Claims 2-7, except the claims are in system format.

Regarding Claim 15, Rygh teaches A non-transitory machine readable medium, including instructions stored thereon for supporting aggressive credit waiting in a high performance computing environment, which when read and executed by one or more computers caused the one or more computers to perform steps comprising:  (Figure 1, illustrates processing nodes with processor and memory)
providing, at one or more computers, including one or more microprocessors, (Column 3 lines 38-55, discloses Infiniband architecture defining a system area network for connecting multiple independent processor platforms)
a network fabric, the network fabric comprising a plurality of switches, wherein the plurality of switches are interconnected via a plurality of links, wherein each of the links supports a plurality of virtual lanes, and wherein each switch comprises a plurality of switch ports; (Column 4 lines 13-31 and Figure 1, illustrates an Infiniband Architecture System area network, made up of cascaded switches (plurality of switches) and routers.  Figure 10 and Column 7 lines 65-67 and Column 8 lines 1-33, further discloses a switch within the Infiniband fabric comprising multiple ports (i.e. plurality of switch ports), where each port is attached to a 
receiving, at first switch port of the switch, a packet, via a link, wherein the packet is received on a first virtual lane support on the link, wherein the first switch port is associated with an ingress buffer; (Column 2 lines 24-27, further discloses an Infiniband device can have an input port (first switch port) for receiving a packet and a plurality of output ports for transmitting a data packet. Column 9 lines 23-30, discloses an each port on a switch is provided with an input buffer receiving data arriving at the port over its respective link, and each input buffer is divided into sections corresponding to the virtual lanes on the associated link)

Rygh does not explicitly teach providing, at a switch of the plurality of switches, a plurality of credit wait policy mapping tables, wherein each of the plurality of credit wait policy mapping tables are provided, respectively, at a different switch port of the plurality of switch ports of the switch; and determining, based upon the packet being received on the first virtual lane, a credit wait policy to apply to the received packet.
However, in a similar field of endeavor, Gil discloses in Column 5 lines 1-38, an arbiter within a switch that determines whether a grant should be provided to each incoming packet based on a number of factors, including whether or not sufficient bandwidth resources currently exist at the output port and output link to which each packet is directed, whether or not sufficient bandwidth resources currently exist at the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Rygh to include the 

Claims 16-20 are rejected for having the same limitations as Claims 2-6, except the claims are in non-transitory machine readable medium format.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0036733 A1 to Srinivasan, directed to packet queuing in an infinband fabric, in which each virtual lane of a port of a switch applies a policy.
US 8,949,389 to Rimmer, directed to VL arbitration tables within each port indicating the QoS that will be available to each VL of a port.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENKEY VAN/           Primary Examiner, Art Unit 2477